Exhibit 99.1 ICON Income Fund Nine, LLC 2009 Year End Liquidation Update This update covers the activity for calendar year 2009. It is intended to give registered representatives and the investors in ICON Income Fund Nine, LLC (“Fund Nine”) a description of Fund Nine’s activities throughout the year and an outlook for the future.As a fund manager, ICON Capital Corp., actively and prudently manages Fund Nine’s portfolio to yield the best possible return to investors.As a public program, Fund Nine has reported to you regularly through quarterly, annual and current reports filed with the Securities and Exchange Commission.These important disclosure documents provide comprehensive required information; however, it is here that we try to summarize the information contained in those documents to give you a better overview of what is going on in Fund Nine. As you may already be aware, Fund Nine entered into its liquidation period on May 1, 2008 and, effective September 1, 2008, Fund Nine’s distributions began to fluctuate monthly based on the proceeds being generated by Fund Nine’s portfolio.During the liquidation period, distributions that are generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity and equipment coming off lease is sold.Accordingly, in the future, distributions will no longer be paid at a constant distribution rate on a regularly scheduled basis and, therefore, the amount of distributions will fluctuate as Fund Nine’s portfolio continues to wind down and assets are sold.In some months the distribution could be larger than the current distribution, in some months the distribution may be smaller, and in some months there may not be any distribution.We expect the liquidation period to continue for several years as Fund Nine’s portfolio winds down. Below are the results of any dispositions that have occurred as well as the status of the remaining material assets in Fund Nine’s equipment portfolio. $790,000 Investment in Medical Equipment Leased to Hudson Crossing Surgery Center The Equipment: Various medical equipment including monitors and endoscopy equipment. Investment:Fund Nine purchased equipment subject to leases with Hudson Crossing Surgery Center (“Hudson Crossing”) for an aggregate purchase price of approximately Outcome:The leases were initially set to expire on December 31, 2007 and were each renewed for additional six month periods.On January 1, 2009, the medical equipment on lease to Hudson Crossing was sold for approximately $152,000.Fund Nine received approximately $1,191,000 in total rental and sales proceeds in connection with this investment. $3,472,000 Investment in Manufacturing Equipment Leased to Wildwood Industries, Inc. (“Wildwood”) The Equipment:Vacuum bag manufacturing equipment. Investment:During 2003, Fund Nine purchased the equipment, which was subject to leases with Wildwood for approximately $3,472,000. Outcome:On March 5, 2009, an involuntary petition under Chapter 11 of the United States Bankruptcy Code was filed against Wildwood by three of Wildwood’s creditors in United States Bankruptcy Court. On September 18, 2009, the involuntary petition under Chapter 11 of the United States Bankruptcy Code was converted to a Chapter 7 case by the United States Bankruptcy Court Trustee.Fund Nine does not expect to receive any further recovery from Wildwood.Fund Nine received approximately $4,900,000 in total proceeds in connection with this investment. $1,256,000 Investment in Medical Equipment Leased to Short Hills Surgery Center (“Short Hills”) The Equipment: Various medical equipment including anesthesia equipment and monitors. Investment:Fund Nine purchased the equipment subject to lease with Short Hills for an aggregate purchase price of approximately $1,256,000. Outcome:At the end of the lease term, Short Hills purchased the equipment for approximately $37,000.Fund Nine received approximately $1,770,000 in total proceeds in connection with this investment. 1 of5 Current Portfolio Fund Nine’s equipment portfolio is comprised of the following material assets.Details on an asset-by-asset basis are provided below. $16,870,000 Investment in Equipment Chartered to Teekay Corporation The Charterer:Teekay Corporation (“Teekay”) transports more than 10 percent of the world’s seaborne oil, has built a significant presence in the liquefied natural gas shipping sector through its publicly-listed subsidiary, Teekay LNG Partners L.P. (NYSE: TGP), is further growing its operations in the offshore oil production, storage and transportation sector through its publicly-listed subsidiary, Teekay Offshore Partners L.P. (NYSE: TOO), and continues to expand its conventional tanker business through its publicly-listed subsidiary, Teekay Tankers Ltd. (NYSE: TNK).With a fleet of more than 180 vessels, offices in 17 countries and 6,400 seagoing and shore-based employees, Teekay provides a comprehensive set of marine services to the world’s leading oil and gas companies, helping them seamlessly link their upstream energy production to their downstream processing operations. Teekay’s reputation for safety, quality and innovation has earned it a position with its customers as The Marine Midstream Company.(Source:Teekay website and marketing materials). The Equipment:One Aframax 98,640 DWT (deadweight tons) product tanker (the “Samar Spirit”). Investment:In July 2007, Fund Nine purchased the Samar Spirit for approximately $40,250,000, comprised of approximately $16,870,000 in cash and approximately $23,380,000 in non-recourse indebtedness. The Samar Spirit is subject to a bareboat charter with an affiliate of Teekay. Expected Future Proceeds from Investment:$17,000,000 - $20,000,000 Outlook: The 48-month bareboat charter is scheduled to expire in July 2011 and it is expected that at that time Fund Nine will either sell or re-charter the vessel. $10,952,000 Investment in
